J-A27011-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

ANDREAS M. SCHILIT,                              IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellant

                     v.

EQT CORPORATION A/KA EQUITABLE
RESOURCES, INC. A/K/A PEOPLE
NATURAL GAS COMPANY, LLC,
DUQUESNE LIGHT CO., JRD
DEVELOPMENT COMPANY, LLC, JEFF
RECK, SUE YENCIK, ARBORS
MANAGEMENT, BERNSTEIN LAW FIRM PC
A/K/A BERNSTEIN-BURKLEY PC, JAMES
WALLACE AND JOHN R. DEKLEWA,

                            Appellees               No. 1915 WDA 2016


             Appeal from the Order Entered November 18, 2016
             In the Court of Common Pleas of Allegheny County
                 Civil Division at No(s): No. GD 14-008994


BEFORE: BENDER, P.J.E., SHOGAN, J., and MUSMANNO, J.

MEMORANDUM BY BENDER, P.J.E.:                     FILED JANUARY 4, 2018

      Appellant, Andreas M. Schilit, appeals pro se from the trial court’s

November 18, 2016 order dismissing his fourth amended complaint with

prejudice. After careful review, we conclude that Schilit has waived all of the

issues he raises herein. Therefore, we affirm.

      The facts underlying this case are not necessary to our disposition of

Schilit’s appeal. The trial court summarized the pertinent procedural history

of this case, as follows:

            On February 23, 2015, [the trial court] sustained
      preliminary objections to [Schilit’s] third amended complaint.
J-A27011-17


     [The court] determined that the complaint failed to conform to
     Pa[.]R.C.P. 1019 in that it was not in a concise and summary
     form and because [Schilit] had neglected to attach a necessary
     writing to the complaint. Schilit’s third amended complaint had
     contained more than 800 paragraphs, few of which were
     themselves concise. Additionally, multiple causes of action had
     been pled within individual counts. By way of example, Count I,
     II and V of the third amended complaint, were captioned,
     respectively: “Waste, Maladministration, Breach of Fiduciary
     Duty, Violation of a Statute, Conversion, Negligence”; "Emotional
     Distress, Degradation, Humiliation, Damage to Property”; and
     “Negligence, Breach of Contract and Unjust Enrichment[.”]
     Further, Schilit repeated averments contained within one count
     of the third[]amended complaint elsewhere in that complaint,
     albeit sometimes slightly altered.

           The function of a complaint is to concisely inform a
     defendant of the essentials of a cause of action, not to burden
     the defendant with repetitive averments or, worse, to restate
     prior averments with slight variation.         Accordingly, the
     third[]amended complaint had been dismissed.         [The court]
     granted leave to amend, with specific instructions to Schilit,
     however, that any amended complaint must conform to Rule
     1019 and “shall not repeat any allegations set forth in any prior
     count[.”]

           Schilit thereafter filed a fourth amended complaint.
     Preliminary objections followed from the eight defendants, each
     asserting that Schilit had not complied with either the February
     23, 2015 order of court or the rules of civil procedure. Schilit’s
     fourth amended complaint was grossly noncompliant with the
     requirement that material facts be pled in a concise and
     summary form and that each paragraph be confined as far as
     practicable to only one material allegation.      Nor did Schilit
     conform to the requirement to state each cause of action in a
     separate count. Additionally, Schilit appended to the fourth
     amended complaint an affidavit bearing the case caption and
     signed by him which set forth averments of fact that had been
     contained in the body of [his] third amended complaint. A large
     portion of that which Schilit had excised from the third amended
     complaint to achieve the reduction that had been directed by
     [the court’s] order dismissing that complaint reappeared in the
     body of the affidavit attached to the fourth[]amended complaint.
     Of course, shifting allegations from numbered counts within the
     body of the complaint to an affidavit attached to the complaint

                                   -2-
J-A27011-17


     does not bring an objectionably cumbrous complaint into
     compliance with the pleading requirements for civil actions.

            During the pendency of preliminary objections to the
     fourth amended complaint, Schilit filed a fifth amended
     complaint, which expanded the fourth amended complaint and
     also continued to include the affidavit. Filing and serving a fifth
     amended complaint arguably rendered the fourth amended
     complaint, as well any pending preliminary objections thereto,
     moot pursuant Pa[.]R.C.P. 1028(c)(1). Defendants responded to
     the filing of a fifth amended complaint by individually filing
     motions to strike that amended complaint or by joining in such
     motions. Among the contentions set forth in the several motions
     to strike was that Schilit, in filing his fifth amended complaint,
     had not complied with the spirit of Pa[.]R.C.P. 1028(c)(1), but
     had simply submitted another equally noncompliant complaint,
     further burdening defendants.

           In response to the contentions that the fifth[]amended
     complaint had been filed to further harry defendants rather than
     to cure errors in the prior complaint, Schilit argued that he had
     altered the prior complaint “only as absolutely necessary[.”] As
     to non-corporate defendants in particular, Schilit insisted that he
     had added no new allegations in the fifth[]amended complaint
     and, therefore, had not further burdened such defendants. That
     response is disingenuous.      Because a general denial is not
     available to defendants, each defendant must examine the
     entirety of each new pleading, reading and analyzing an 80-90-
     page pleading on each revision. There was no evident good
     purpose served by filing the fifth amended complaint; little by
     way of additional pertinent fact[s] appeared in that complaint.

           No version of the complaint in this matter has been concise
     nor have the allegations that have been set forth within any
     version of the complaint been stated in summary form.
     Accordingly, by order dated December 7, 2015, [the trial court]
     dismissed Schilit’s fifth amended complaint pursuant to
     [Appellees’] contentions that it did not conform to the
     requirements of Pa.R.C.P. 1028(c)(1) and, so, did not render the
     prior complaint moot. [The court] then considered objections to
     the fourth amended complaint, sustained those objections and
     dismissed the complaint. Schilit appealed from that December
     7, 2015 order.




                                    -3-
J-A27011-17


            One of the named defendants, James Wallace, had not
      filed preliminary objections to Schilit’s fourth amended
      complaint. Nor, upon receiving notice of appeal from Schilit, did
      [the court] make an explicit determination that an immediate
      appeal as to fewer than all defendants would facilitate resolution
      of the entire case. Accordingly, the order from which Schilit
      appealed could not be considered a final order under Pa.R.A.P.
      341(c). See, Robert H. McKinney, Jr., Associates, Inc. v.
      Albright, 632 A.2d 937, 939, 429 Pa. Super. 440, 443 (Pa.
      Super.[] 1993). Accordingly, the Superior Court quashed the
      appeal by order dated October 20, 2016.

            Thereafter, on October 25, 2016, Defendant Wallace filed
      preliminary objections to Schilit’s fourth amended complaint.
      [The court] sustained those objections by order of court dated
      November 18, 2016, dismissing the fourth amended complaint
      with prejudice. A notice of appeal from that order followed on
      December 19, 2016….

Trial Court Opinion (TCO), 2/15/17, at 2-5.

      On January 3, 2017, the trial court issued an order directing Schilit to

file a Pa.R.A.P. 1925(b) statement. On January 24, 2017, Schilit filed a Rule

1925(b) statement that was anything but concise; instead, Schilit submitted

a 12-page document containing 136 numbered paragraphs. Many of those

paragraphs appear to be Schilit’s narrative of the history of this case, rather

than issues he seeks to raise on appeal. Schilit’s excessively lengthy Rule

1925(b) statement required the trial court to guess at what issues he

intended to raise on appeal, and then address those issues to the best of its

ability. See TCO at 5 (the court’s stating that it would “attempt to address

the five matters that Schilit seems to complain of in his Rule 1925(b) filing”).

This Court has declared that “[w]hen a court has to guess what issues an




                                     -4-
J-A27011-17



appellant is appealing, that is not enough for meaningful review.” Jones v.

Jones, 878 A.2d 86, 89 (Pa. Super. 2005) (citation omitted).

      Additionally, our meaningful review of Schilit’s appeal is further

hampered by deficiencies in his appellate brief. Specifically, Schilit sets forth

seven claims in his “Statement of the Questions Involved,” yet his

“Argument” section is not divided into any distinct issues, thus violating

Pa.R.A.P. 2119(a). We also point out that the seven claims Schilit asserts

herein do not clearly align with the five issues that the trial court presumed

he was raising in his Rule 1925(b) statement. Thus, the trial court - through

no fault of its own - did not address some of the precise arguments Schilit

raises herein.

      For all of these reasons, we conclude that Schilit has waived the issues

he seeks to raise in this appeal. See Jones, 878 A.2d at 90-91 (concluding

that the appellant waived all her issues where her Rule 1925(b) statement

was excessively lengthy, which impeded the trial court’s assessment of her

issues, and where she also disregarded “the briefing requirements contained

in the Rules of Appellate Procedure, particularly those contained in Pa.R.A.P.

2119”).   Accordingly, we affirm the court’s order dismissing his fourth

amended complaint with prejudice.

      Order affirmed.




                                      -5-
J-A27011-17


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/4/2018




                          -6-